Citation Nr: 1443545	
Decision Date: 09/30/14    Archive Date: 10/06/14

DOCKET NO.  09-50 453	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1. Entitlement to service connection for a lumbar spine disability.  

2. Entitlement to service connection for a bilateral leg disability.  

3. Entitlement to service connection for an acquired psychiatric disorder, to include bipolar disorder.  


ATTORNEY FOR THE BOARD

A. Nigam, Counsel



INTRODUCTION

The Veteran served on active duty from March 1979 to December 1981.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts.  

This appeal was processed using the VBMS and Virtual VA paperless claims processing systems.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of these electronic records.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.  


REMAND

The December 2009 VA Form 9, Appeal to the Board of Veterans' Appeals (VA Form 9), shows that the Veteran requested a hearing before a Veterans Law Judge at a local VA office.  The VA Form 9 reveals the Veteran's address was in Massachusetts.  In March 2012, the Nashville VARO was informed that the Veteran had moved to Memphis and was living in transitional housing there.  However, a VA Medical Center report printed in December 2012 indicates that the Veteran had a permanent address in Memphis as of November 2012 and the Board notes that this address was different from the first reported address in Memphis.  In a March 2014 letter sent to the first (transitional) address in Memphis, the Nashville VARO informed the Veteran that he had been scheduled for a Travel Board hearing in May 2014.  Information indicates that the Veteran failed to report for that hearing.  However, it appears that notice of that hearing was not sent to the Veteran's reported permanent address in Memphis.  Further, in August 2014, the Nashville VARO sent notice to the Veteran that he had been placed on the list of persons wanting to appear for a Travel Board hearing; this notice, however, was sent to an address in Massachusetts.  It is unclear which address is correct for corresponding with the Veteran, and if he received notice of his Board hearing.  Therefore, a remand is necessary in order to afford the Veteran his requested hearing.  38 C.F.R. §§ 20.703, 20.704 (2013).  

Accordingly, the case is REMANDED for the following action:

Contact the Veteran and confirm his correct, current address, and then schedule the Veteran for a Travel Board hearing before a Veterans Law Judge at the appropriate RO.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).  




_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).  



